IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

QUINTARIUS SHORTER,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3242

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 7, 2016.

An appeal from the Circuit Court for Gadsden County.
Barbara K. Hobbs, Judge.

Baya Harrison, III, Monticello, for Appellant.

Pamela Jo Bondi, Attorney General, Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.